     Case 4:19-cv-00892-HSG Document 217-2 Filed 10/18/19 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 9                                   OAKLAND DIVISION
10
      SIERRA CLUB and SOUTHERN BORDER
11    COMMUNITIES COALITION,
                                                            Case No. 4:19-cv-00892-HSG
12
                                        Plaintiffs,
                                                            [PROPOSED] ORDER
13
                                                            GRANTING CONSENT MOTION
                     v.
14                                                          FOR LEAVE TO FILE BRIEF OF
                                                            THE UNITED STATES HOUSE
      DONALD J. TRUMP, President of the United
15                                                          OF REPRESENTATIVES AS
      States, in his official capacity, et al.,
                                                            AMICUS CURIAE
16
                                        Defendants.
17

18
            Upon consideration of the motion of the United States House of Representatives for Leave
19
     to File Brief of the United States House of Representatives as Amicus Curiae in the above-
20

21   captioned matter, it is hereby ORDERED that the motion is GRANTED. The Clerk is directed to

22   file the House’s amicus curiae brief on the docket in this matter.
23

24

25

26
     Dated: __________                                _________________________________
27                                                    Judge Haywood S. Gilliam, Jr.
                                                      UNITED STATES DISTRICT COURT JUDGE
28

     [PROPOSED] ORDER GRANTING CONSENT MOTION FOR LEAVE TO FILE BRIEF OF THE U.S. HOUSE
                   OF REPRESENTATIVES AS AMICUS CURIAE (4:19-cv-00892-HSG)
